FRANK D. UPCHURCH, Jr. Judge.
At trial, the jury returned a verdict finding appellant guilty on Count I, sexual battery with a deadly weapon in violation of section 794.011(3) and on Count IV, kidnapping in violation of section 787.01(l)(a). The judgment and sentence form for Count I (sexual battery) states that it includes “Counts II & III” which is contrary to the verdict. The judgment and sentence form for kidnapping states that appellant was adjudged guilty of kidnapping in violation of section 794.011(5) which is the sexual battery provision. Therefore, we remand with directions to correct the judgment and sentences to conform to the jury’s verdict.
As corrected, the judgments and sentences are AFFIRMED.
DAUKSCH, C. J., and COBB, J., concur.